DETAILED ACTION
Response to Amendment
In view of the amendments to claims 5 and 9, the 35 U.S.C. 112 rejections directed to these claims are withdrawn. 
In view of the amendments to claim 1, the prior art rejections directed to the claimed are withdrawn. New rejections directed to claim 9 are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,902,133 (US ‘133).
In regards to independent claim 9, US ‘133 is directed to a multilayer flat steel product including a multitude of mutually bonded steel alloy layers. (Abstract) Therefore, these material are cohesively bonded. The first steel alloy contains, aside from iron, 0.2%-0.5% by weight C; 0.15%-0.8% by weight Si; 1.0%-1.9% by weight Mn; 0.002%-0.05% by weight Al; 0.01%-0.5% by weight Cr; 0.0020%-0.5% by weight Ti; and 0.0002%-0.05% by weight B. (Claim 11) The impurities include: P: up to 0.030, S: up to 0.030, Cu: up to 0.10, Mo: up to 0.050, N: up to 0.020, Ni: up to 0.10, Nb: up to 0.20, V: up to 0.010, Sn: up to 0.030, Ca: up to 0.01%.. (5:48-51) 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
The instant claims do not require any particular method for removing the first claimed first layer. The layers of Becker remain discrete layers. A layer of US ‘133 may be removed by . 

Allowable Subject Matter
Claims 1, 3-5 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 sets forth a steel material having at least two layers. The layers are cohesively bonded. The first layer must also consist of a particular composition. (See Claim 1) The previously applied prior art failed to set forth a layer that consists of this particular composition. In particular, other elements such as aluminum were required components. A search of the prior art failed to turn up a cohesively bonded, removable and/or shearable material having a composition that consists of the claimed iron alloy composition. 
Claim 10 sets forth an elongation at break A80 for the second layer. A search of the prior art failed to turn up such a property within a steel material composite wherein the other layer has the composition as set forth within claim 9. 

Response to Arguments
Applicant presented arguments directed to claim 9 being rejected under 35 U.S.C. 112. As set forth above, these rejections were withdrawn. New rejections directed to this claim are ste 
As set forth above, in view of Applicant’s amendments to claim 1 the prior art rejections directed to this claim and the claims depending therefrom are withdrawn. Applicant’s arguments further support this withdrawal. As set forth above, these claims have been indicated as being allowed. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2018/0243863 (Myslowicki).is directed to a method for producing a component structure from a first component and a second component may involve connecting the first component to the second component by way of a thermal joining process. (Abstract) The component structure has good crash properties, has good vibration resistance, has a lightweight construction, and is produced cost-effectively at least in part because the first component being a steel composite structure comprising a softer layer and a more-rigid layer. (Abstract) 
A plurality of layers, or all the layers, of the steel material composite are preferably formed from a steel. (¶12) The relatively soft and relatively rigid layers are jointed to one another in a materially joined fashion, for example by hot roll cladding. (¶82) Therefore, the layers may be considered to be cohesively bonded. The respective layers are discrete layers and 
The soft layer is composed of a steel alloy having the following alloy components: C<0.10; Si<0.35; Mn<1.00; P<0.030; S<0.025; Al>0.06; Nb<0.10; Ti<0.15; Cr<0.2; Cu<0.20; Mo<0.05; N<0.007; Ni<0.20; and residual iron and unavoidable impurities. (¶26-40) The relatively rigid layer is composed of a manganese-boron steel having the following alloy components: C<0.60; Si<0.40; Mn<1.4; P<0.025; S<0.010; Al>0.06; Ti<0.05; Cr+Mo<0.5; B<0.005; N<0.008; Ni<0.20; Nb<0.005; V<0.02; Sn<0.05; Ca<0.006; As<0.02; Co<0.02; and residual iron and unavoidable impurities. (¶41-59) The relatively soft layer has an elongation at break A80 of at least 10, preferably at least 14%, particularly preferably at least 17%. (¶23) 
This reference has a common assignee as the instant application and was published less than one year prior to the effective filing date of the instant application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784